UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant To Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported): November 14, 2007 (November 13, 2007) Alltel Corporation (Exact Name of Registrant as Specified in its Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-499634-0868285 (Commission File Number) (IRS Employer Identification No.) One Allied Drive, Little Rock, Arkansas 72202 (Address of Principal Executive Offices, Including Zip Code) (501) 905-8000 (Registrant's Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On November 13, 2007, Alltel Corporation issued a press release announcing the pricing terms of the previously announcedcash tender offers and consent solicitations byits wholly-owned subsidiaries, Alltel Communications, Inc. and Alltel Ohio Limited Partnership for their outstanding debt securities. A copy of the press release is filed as Exhibit 99.1 and incorporated by reference herein. Item 9.01 Financial Statements and Exhibits. (c) Exhibits 99.1 — Press release dated November 13, 2007. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Current Report on Form 8-K to be signed on its behalf by the undersigned hereunto duly authorized. ALLTEL CORPORATION By:­­­­­/s/ Sharilyn S. Gasaway Name:Sharilyn S. Gasaway Title:Executive Vice President - Chief Financial Officer Dated: November 14, 2007 3 EXHIBIT INDEX Exhibit No.Description Exhibit 99.1Press release dated November 13, 2007. 4
